                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Mary Haggins,              )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            3:20-cv-00184-FDW-DSC
                                      )
                 vs.                  )
                                      )
        Tim Underwood et al,          )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 8, 2020 Order.

                                               June 8, 2020




      Case 3:20-cv-00184-FDW-DSC Document 4 Filed 06/08/20 Page 1 of 1
